Wells Fargo Bank, N.A. v Njoku (2017 NY Slip Op 01650)





Wells Fargo Bank, N.A. v Njoku


2017 NY Slip Op 01650


Decided on March 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2017

Acosta, J.P., Richter, Manzanet-Daniels, Gische, Webber, JJ.


382373/09 3325A 3325

[*1] Wells Fargo Bank, N.A., etc., Plaintiff-Appellant,
vIheanachor Njoku, Defendant-Respondent, New York City Environmental Control Board, et al., Defendants.


Knuckles, Komosinski & Manfro LLP, Elmsford (Jordan J. Manfro of counsel), for appellant.
Michael Kennedy Karlson, New York, for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about July 13, 2015, which set down for a traverse hearing defendant Iheanachor Njoku's motion to vacate a default judgment of foreclosure and sale and to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law, without costs, and the motion denied. Appeal from order, same court and Justice, entered on or about March 28, 2016, which, following the traverse hearing, granted the motion, unanimously dismissed, without costs, as academic.
The affidavit of service constituted prima facie evidence of proper service, and defendant's conclusory denial of service was insufficient to rebut plaintiff's prima facie showing (see NYCTL 1998-1 Trust & Bank of N.Y. v Rabinowitz, 7 AD3d 459, 460 [1st Dept 2004]). The alleged discrepancies noted by defendant were trivial (Black v Pappalardo, 132 AD2d 640, 641 [2d Dept 1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2017
CLERK